ROEBLING FINANCIAL CORP, INC. 2011 Annual Report TABLE OF CONTENTS Letter to Shareholders 1 Corporate Profile and Stock Market Information 2 Selected Consolidated Financial Information 3 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Management’s Report on Internal Control Over Financial Reporting 16 Report of Independent Registered Public Accounting Firm 17 Consolidated Financial Statements 18 Notes to Consolidated Financial Statements 24 Office Locations and Other Corporate Information 53 To our Shareholders: We are pleased to report net income of $440,000, or $.27 per share, for our fiscal year ended September 30, 2011, compared to a net loss of $225,000, or $.14 per share, for fiscal 2010.Our assets decreased slightly, to $163.9 million, while the Bank’s regulatory Tier 1 capital ratio increased to 8.55%.We continue to be “well capitalized” in all regulatory categories.While recent years were adversely impacted by large loan loss provisions, this year we recaptured $150,000 of previous provisions into income, partly due to $339,000 of recoveries of previous charge-offs.We have hada significant decrease in our non-performing loans, to $875,000, or .80% of total loans at September 30, 2011, compared to $4.9 million, or 4.26%, at September 30, 2010.Non-performing assets as a percentage of total assets also decreased, to 1.52% at September 30, 2011 from 3.39% at September 30, 2010.Although classified assets continue to be elevated at $13.2 million, the majority are now performing. We are currently in the process of rebuilding our management team.Our former President has retired and we are actively searching for a replacement.A new Chief Credit Officer joined us this year and we have added additional management in our operating areas. While the economy is still recovering from the last recession, the process has been slow, unemployment remains high and the real estate market remains very weak.In the meantime, the regulatory environment is becoming ever more difficult, margins are shrinking in the current rate environment and economic conditions continue to exert pressure on borrowers.As a result, we anticipate that 2012 will continue to be very challenging for our communities, the economy and the banking industry, but we believe we are prepared to overcome the challenges. Our core operations remain profitable and we are pleased with the decrease in our non-performing loans.We hope that the worse is behind us, but until we see a marked decrease in our classified assets, uncertainty remains.Be assured, we will continue to work through the challenges that the current cycle has brought, and look forward to the time when we can shift our focus to growing our business.We are very appreciative of our customers and employees and grateful for the support of our shareholders. Sincerely, /s/ Jan Summers Jan Summers Acting President, COO and CFO Route 130 South & Delaware Avenue, P O Box 66, Roebling, NJ 08554 (609) 499-9400 Roebling Financial Corp, Inc. Corporate Profile Roebling Financial Corp, Inc. (the "Company") is a New Jersey corporation which was organized in 2004 and became the successor to Roebling Financial Corp, Inc., a federal corporation, after the completion of the second step mutual-to-stock conversion of Roebling Financial Corp., MHC (the “MHC”) on September 30, 2004.The Company is the holding company parent of Roebling Bank and its principal asset is its investment in Roebling Bank.In connection with the second step conversion, the Company sold 910,764 shares of common stock to the public, raising $7.8 million in net cash proceeds.Each share of the former Roebling Financial Corp, Inc. (other than shares held by the MHC) was converted into 3.9636 shares of the new Company. We currently conduct our business through Roebling Bank (the “Bank”) with five full service offices located in Roebling, New Egypt, Westampton and Delran, New Jersey and an administrative center also located in Westampton, New Jersey.We offer a broad range of deposit and loan products to individuals, families and small businesses in our market area.At September 30, 2011, we had consolidated assets of $163.9 million, deposits of $139.2 million, and stockholders' equity of $16.6 million. Stock Market Information Our common stock is traded on the over-the-counter market with quotations available on the OTC Bulletin Board under the symbol "RBLG."The following table reflects high and low bid quotations for each quarter for the past two fiscal years.No dividends were declared during this period.The quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission, and may not represent actual transactions. Quarter Ended High
